Supreme Court of Florida
                                   ____________

                                  No. SC18-1984
                                  ____________

                              GREGORY HARRIS,
                                  Petitioner,

                                         vs.

                              MARK S. INCH, etc.,
                                 Respondent.

                                  August 29, 2019

PER CURIAM.

      This case is before the Court on the petition of Gregory Harris for a writ of

habeas corpus. We have jurisdiction. See art. V, § 3(b)(9), Fla. Const. By order

dated February 18, 2019, we dismissed Harris’s petition as unauthorized pursuant

to Baker v. State, 878 So. 2d 1236 (Fla. 2004). Harris v. Inch, No. SC18-1984,

2019 WL 698109 (Fla. Feb. 18, 2019). Concurrent with the dismissal of the

petition, we expressly retained jurisdiction to pursue possible sanctions against

Harris. Id.; see Fla. R. App. P. 9.410(a) (Sanctions; Court’s Motion).

      Harris was convicted in the Eleventh Judicial Circuit (Miami-Dade County)

on one count of child abuse (case number 132011CF0002020001XX) and one
count of grand theft (case number 132011CF0133700001XX). He was sentenced

in both cases to a total of fifteen years’ imprisonment on October 16, 2013. The

Third District Court of Appeal per curiam affirmed Harris’s convictions and

sentences on April 16, 2014. Harris v. State, 138 So. 3d 454 (Fla. 3d DCA 2014)

(table).

       Harris began filing petitions with the Court in 2011. 1 Since that time, he has

filed twenty-six previous petitions or notices, and the majority of these filings have

been related to his convictions and sentences in the above-noted circuit court cases.

We have never granted the relief sought in any of Harris’s filings, which have all

been denied, dismissed, or transferred by the Court. Six of these previous filings

have been habeas petitions attacking his convictions, and all six petitions were

dismissed as unauthorized pursuant to Baker. The habeas petition in this case was

no exception. Harris argued that he was convicted of uncharged crimes and that

the trial court lacked subject matter jurisdiction to enter judgment and sentence in

both of his cases. We dismissed the petition as unauthorized and directed Harris to

show cause why he should not be barred from filing any further requests for relief



       1. Although he was not convicted until 2013, Harris filed two pro se habeas
petitions (Case Nos. SC11-2210 and SC12-1684) seeking affirmative relief in the
context of his then pending trial court criminal cases. Because it was apparent that
Harris was represented by counsel in ongoing criminal proceedings, both petitions
were dismissed pursuant to Logan v. State, 846 So. 2d 472 (Fla. 2003).

                                         -2-
and referred to the Department of Corrections for possible disciplinary action

pursuant to section 944.279, Florida Statutes (2018).

      Harris filed a response to the order to show cause in which he reasserts his

claims regarding the trial court’s lack of subject matter jurisdiction over his

criminal cases. Although Harris concedes that he has raised the exact same claims

in multiple petitions filed with this Court, he argues that his filings have not been

frivolous because his claims have merit. In addition, Harris argues that in

dismissing the instant habeas petition, the Court has violated its own policies and

the law.

      Upon due consideration of Harris’s response, we conclude that it fails to

show cause why sanctions should not be imposed. Based on his persistent history

of filing pro se petitions that were meritless or otherwise inappropriate for this

Court’s review, Harris has abused the judicial process and burdened this Court’s

limited judicial resources. We further conclude that Harris’s habeas petition filed

in this case, which represents the seventh petition for writ of habeas corpus in

which he has raised the same issues and sought the same relief, is a frivolous

proceeding brought before this Court by a state prisoner. See § 944.279(1), Fla.

Stat. (2018).

      Accordingly, the Clerk of this Court is hereby instructed to reject any future

pleadings, petitions, motions, documents, or other filings submitted by Gregory
                                       -3-
Harris that are related to case numbers 132011CF0002020001XX and

132011CF0133700001XX, unless such filings are signed by a member in good

standing of The Florida Bar. Counsel may file on Harris’s behalf if counsel

determines that the proceeding may have merit and can be brought in good faith.

Furthermore, because we have found Harris’s petition to be frivolous, we direct the

Clerk of this Court, pursuant to section 944.279(1), Florida Statutes (2018), to

forward a copy of this opinion to the Florida Department of Corrections institution

or facility in which Harris is incarcerated.

      No motion for rehearing or clarification will be entertained by the Court.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.

Original Proceeding – Habeas Corpus

Gregory Harris, pro se, Raiford, Florida,

      for Petitioner

No appearance for Respondent




                                         -4-